      Case 1:20-cv-00058-DMT-CRH Document 40 Filed 07/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Shane Sligar,                               )
                                            )
                Plaintiff,                  )       ORDER FOR MID-DISCOVERY
                                            )       STATUS CONFERENCE
       vs.                                  )
                                            )
DCT Energy Services, LLC; Petro             )
Harvester Operating Company, LLC;           )
Emergency Site Protection, LLC; D&J         )
Properties, LLC d/b/a D&J Consulting;       )       Case No. 1:20-cv-058
Ben Tohm; Wombat Consulting, Inc.;          )
and Nathan Weathers,                        )
                                            )
                        Defendants.         )


       A mid-discovery status conference will be held before the magistrate judge on October

20, 2021, at 9:00 a.m. The conference will be conducted via telephone conference. To participate

in the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

       IT IS SO ORDERED.

       Dated this 26th day of July, 2021.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
